Exhibit 10.1

 

AMENDMENT NO. 2
to the
2011 STOCK INCENTIVE PLAN
of
ASHFORD HOSPITALITY TRUST, INC.

 

August 2, 2016

 

This Amendment No. 2 (this “Amendment”) to the 2011 Stock Incentive Plan of
Ashford Hospitality Trust, Inc. (the “Company”) is hereby adopted by the Board
of Directors of the Company (the “Board”), effective as of the date first
referenced above.

 

WHEREAS, the 2011 Stock Incentive Plan of Ashford Hospitality Trust, Inc. (the
“Original Plan”) was authorized and approved by the stockholders of the Company
and adopted for and on behalf of the Company by the Board in May 2011;

 

WHEREAS, the Original Plan was amended by Amendment No.1 by at the Annual
Meeting of Stockholders on May 13, 2014 (as so amended, the “Plan”);

 

WHEREAS, pursuant to Article 1.4 of the Plan, the Board may amend the Plan
unless such amendment constitutes a “material revision” of the Plan (as that
term is used in the rules of the New York Stock Exchange); and

 

WHEREAS, the Board has determined that it is advisable and in the best interests
of the Company and its stockholders to amend the Plan (1) to require officers
and directors to hold 50% of any award granted pursuant to the Plan until such
time that his or her applicable ownership guideline is met, and (2) to establish
a minimum vesting period for stock options and the stock appreciation rights,
neither of which constitutes a “material revision” of the Plan (as that term is
used in the rules of the New York Stock Exchange).

 

NOW, THEREFORE, BE IT RESOLVED,

 

1.              Article 2.3(a) of the Plan is hereby amended and restated in its
entirety to read as follows:

 

(a) Option Period and Conditions and Limitations on Exercise. No Option shall be
exercisable later than the Option Expiration Date. To the extent not prohibited
by other provisions of the Plan, each Option shall be exercisable at such time
or times as the Committee in its discretion may determine at the time such
Option is granted; provided however, each option granted pursuant to the Plan
shall have a vesting period of not less than 12 months before any Option shall
vest.

 

2.              Article 6.1(d) of the Plan is hereby amended and restated in its
entirety to read as follows:

 

(d) Terms. The Committee shall determine at the date of grant the time or times
at which and the circumstances under which a Stock Appreciation Right may be
exercised in whole or in part (including based on achievement of performance
goals and/or future

 

1

--------------------------------------------------------------------------------


 

service requirements), the method of exercise, whether or not a Stock
Appreciation Right shall be in tandem or in combination with any other Award,
and any other terms and conditions of any Stock Appreciation Right; provided,
however, each Stock Appreciation Right granted pursuant to the Plan shall have a
vesting period of not less than 12 months before any Stock Appreciation Right
shall vest.

 

3.              A new Article 10.8 of the Plan is hereby added to read in its
entirety as follows:

 

10.8 Stock Ownership Requirement. Notwithstanding any provision of the Plan or
the terms of any Awards, The Chief Executive Officer should hold an amount of
common stock having a value in excess of six times his annual base salary. The
president should hold an amount of common stock having a value in excess of four
times his annual base salary, and each other Covered Employee is required to
hold an amount of common stock having a value in excess of three times his
annual base salary. Covered Employees will be expected to achieve compliance
with this guideline within three years after being elected or appointed, as
applicable. In determining compliance with these guidelines, in addition to
shares of common stock held by the individual, all units in the Company’s
operating partnership (including vested or unvested long-term incentive
partnership units) and vested and unvested shares of restricted stock, as well
as any shares that the Company may be obligated to issue to the individual
pursuant to the terms of any deferred compensation plans maintained by the
Company, shall be counted on a one-for-one basis with shares of common stock.

 

4.              Except as modified herein, all terms and conditions of the Plan
shall remain in full force and effect.

 

5.              This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Maryland, without regard to
conflicts of law.

 

6.              If any provision of this Amendment is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

2

--------------------------------------------------------------------------------